Citation Nr: 1541608	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-03 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis and degenerative joint disease (DJD) (a neck disorder), to include as secondary to residuals of back strain bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4 with lumbar myofascial pain syndrome (a low back disability).

2.  Entitlement to service connection for headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active naval service from May 1984 to November 1987.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans fairs VA Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Decision Review Officer DRO at a June 2009 hearing and before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.  Transcripts are associated.

The claims were previously remanded in July 2014 for additional development. 


FINDINGS OF FACT

1.  A neck disorder is not shown to be the result or consequence of the Veteran's military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular, his low back disability.

2.  A headache disorder is not shown to be the result or consequence of the Veteran's military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular, his low back disability.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria are not met for entitlement to service connection for a headache disorder, including as secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  August 2008 and March and May 2009 letters satisfied the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of how VA determines a disability rating and effective date once entitlement to service connection has been established, so even concerning these "downstream" elements of the claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has met its duty to assist the Veteran in fully developing these claims.  To this end, his service treatment records (STRs) and identified post-service treatment records have been obtained.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  There is no suggestion of other existing records needing to be obtained, including from the Social Security Administration (SSA).


This duty-to-assist obligation may also include providing a VA compensation examination for a medical nexus opinion, if necessary to assist in deciding a claim, and he was most recently provided a VA spine examination for his cervical disorder and headache claims in December 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  A review of the examination report confirms the examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, performed a comprehensive evaluation, and provided a detailed report of the findings with a clear opinion and rationale connecting the evidence to conclusions.  The examination and report therefore are adequate, such that additional examination and/or opinion is not required.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (requiring that VA ensure the adequacy of any examination and opinion provided).  

As noted above, the claimed were remanded to the AOJ most recently in July 2014 for additional evidentiary development including obtaining new medical opinions.  The AOJ obtained the additional opinions in December 2014, and readjudicated the claims in a March 2015 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, regarding the May 2014 videoconference Board hearing, the presiding VLJ focused on the elements necessary to substantiate the claims and sought to identify any further development that was required to help substantiate the claims.  This included explaining fully the issues and suggesting the submission of evidence that may have been overlooked and that might be potential advantageous to the Veteran's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board, not just to a hearing instead before RO personnel).

II.  Rules and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a preexisting condition - meaning for a chronic (permanent) worsening of the condition above and beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection on a direct basis, there must be proof of:  (1) the existence of the claimed disability, either currently or at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the disability presently being claimed and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  So in the absence of proof of a present disability, there necessarily can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, no matter how remote, are generally service connected unless attributable to other ("intercurrent") causes.  If a disease is noted in service but the chronicity of it is not adequately supported, or legitimately questionable, then a showing of continuity of symptomatology after separation from service is required to link current disability to service.  Consider also that entitlement to service connection based on chronicity or continuity of symptomatology pursuant to § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's cervical disorder has been diagnosed as cervical spondylosis and degenerative joint disease (DJD, i.e., arthritis), the latter of which also is one of the 'chronic' diseases listed in 38 C.F.R. § 3.309(a) as presumptively service connected, but only assuming it initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption also is rebuttable by affirmative evidence to the contrary.

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).

III.  Analysis

	A.  Cervical Spine

Factual Background

The Veteran asserts he has a neck disorder caused or aggravated by service or service-connected low back disability.  

Service treatment records (STRs) indicate the Veteran had a back injury in which a large amount of frozen meat fell on him, pinning him to the deck.  In a December 1986 STR, the Veteran complained of chronic lower back, neck, and upper thoracic pain.  He denied acute injury, but stated it was secondary to lifting.  Upon examination, the examiner noted moderate lower cervical spine tenderness.  The diagnosis was chronic upper and lower back pain.  In a subsequent December 1986 STRs, the Veteran complained of neck pain relieved by stretching and a bone scan from that time was normal.  The Veteran was also involved in a motor vehicle accident in August 1984.  A private cervical x-ray report from that time was negative.  In a March 1987 Medical Board report, the Veteran reported he had no problems with his back until nine months prior when he was injured by a load of frozen meat.  He complained of back pain worsened with lifting and prolonged sitting or prolonged standing.  The Veteran noted increased severity of pain in spine after physical therapy, and complained of pain in the upper back as well.  The diagnoses were mechanical low back pain, spondylolysis L5, spondylolisthesis L5 on S1, and spina bifida occulta S1. 

During a July 1988 VA examination, the Veteran reported he had recently lost his job due to an auto accident where he was rear-ended.  The examiner noted no complaints regarding his neck, but found C6-C7 tenderness with full range of motion on physical examination.  A June 1997 VA neurology note referred to a March 1997 cervical spine x-ray which was normal. 

VA progress notes include complaints of neck pain beginning in December 2001.  During a December 2001 and 2002 VA neurology clinical visits, the Veteran complained of neck pain.  In the December 2002, the Veteran complained of occasional spams of the left neck muscles.  The examiner noted full range of motion on examination. 

During a September 2008 VA examination, the Veteran complained of neck pain, stiffness, and tightness including tightness and spasming of the paracervical musculature and upper trapezius bilaterally.  The Veteran was unable to report how long he has been experiencing neck pain, but stated he has seen a chiropractor for his spinal condition over the past 15 years (primarily for low back condition).  The examiner referred to a July 2008 MRI report which showed a diagnosis of multilevel cervical spondylosis resulting in spinal stenosis and foraminal narrowing.  After a physical examination, the examiner determined that the Veteran's cervical spine disease was less likely as not cause by, a result of, or aggravated by his service connected lumbar spine disability.  The examiner stated that the Veteran's lumbar spine condition was a separate entity and he could provide no medical basis by which to support that his service-connected lumbar spine condition in any way caused or permanently aggravated his cervical spine condition.

In a December 2008 VA physical therapy note, the Veteran complained of "grinding" and "shooting pain" at the posterior neck.  After a physical examination, the examiner noted moderate-severe postural deviations and severe pattern of learned movement avoidance at cervicothoracic spine that were contributing to inflammatory process and generalized weakness of postural stabilizers.

In an April 2009 statement, the Veteran asserted that he injured his neck at the same time he injured his back in service.  Therefore, his neck injury was either directly related to service, or secondary to his service-connected lumbar spine disability. 

During an October 2011 VA examination, the examiner noted the Veteran was in a motor vehicle accident in 1984, but neck pain was not noted.  In 1987, his primary care physician stated that in the three years after the motor vehicle accident, he did not have any back complaints.  In December 1986, the Veteran complained of upper back and neck pain accompanying low back pain.  It was diagnosed as acute muscle spasm without film abnormalities to explain and the neck was never an issue again in service.  The Veteran reported his injury in service and claimed that his low back pain caused his neck pain.  He reported the earliest that he was seen for his neck pain was nine years earlier.  The Veteran denied that his neck pain was related to the accident in service and he did not report anything about events in the service causing his back pain, but only stated that neck pain was secondary.  After a physical examination, the examiner determined it was overwhelmingly unlikely that the Veteran would develop the onset of neck pain almost twenty years after a motor vehicle accident.  The service treatment records do not note any chronic neck condition.  The examiner determined that it was also not possible for degenerative disease of the cervical spine to be caused by degenerative disease of the lumbar spine.  The examiner stated that the Veteran's concern that the low back condition somehow caused his neck condition was without any reasonable basis. 

In an April 2013 letter, the Veteran's private chiropractor stated that the Veteran originally presented to the office with a primary complaint of low back pain and a secondary complaint of cervical pain with degenerative joint disease in the cervical, thoracic, and lumbar spine.  The chiropractor noted that the continual persistency of the pain was more likely to be related to progressive changes from his military injury.  In a May 2014 statement, the Veteran's private chiropractor added that the rationale for the positive nexus was that there was no history of impairment or back problems prior to his service.  Even with degenerative joint disease present, there was a likelihood of causative relation to the injury in service. 

During an October 2013 VA examination, the examiner reviewed the claims file and conducted a physical examination.  The examiner found that review of medical references did not include any literature showing a clear causal relationship between degenerative joint disease of the lumbar spine and degenerative joint disease of the cervical spine.  The examiner stated he reviewed the Veteran's volumes of charts, but could not find any service treatment records noting any chronic neck or cervical spine disorder.  Additionally, cervical spine x-rays completed in the 1980s did not show significant pathology and were read as normal.  The cervical symptoms mentioned in the service treatment records were consistent with musculoskeletal pain as was the fact that the STRs indicated improvement with stretching and range of motion.  Thus, based on currently available evidence, the Veteran's cervical spine condition was less likely as not caused by, a result of, or aggravated by his service-connected lumbar spine disability or military service. 

During a May 2015 Board hearing, the Veteran testified that during service he was a cook and he originally hurt his back when 700 pounds of frozen meat fell on top of him and pinned him to the deck.  He asserted that this neck disorder was directly related to his injury in service.  He reported months of physical therapy after his initial injury to his lower back.  He claimed that he had problems with his cervical spine after his in-service injury and that he had had continued treatment since that time through the present.  He stated that his private chiropractor told him that due to the imbalance in his spine from his lower back injury, his entire spine was having problems. 

During a December 2014 VA examination, the Veteran reported he had trouble ascertaining exactly the onset of his neck problems.  He estimated it started 10 to 15 years ago.  He denied any neck injuries immediately before onset of neck pain.  He reported neck injuries including an injury on ship and a couple of car accidents.  The Veteran indicated that after his injury in service, he had no symptoms until one to two weeks later.  He was not sure if his neck was problematic at that time, as he was dealing with his lower back.  He remembered his neck started to bother him around the time he started getting injections for his lower back, around 1999 or 2000.  After a physical examination, the examiner noted diagnoses of degenerative arthritis of the cervical spine and cervical spondylosis.  The examiner determined that the Veteran's neck disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the neck x-ray after the 1984 accident was normal.  There was no record supporting a chronic disability from the 1984 accident and no records of treatment after this MVA for a cervical sprain injury.  

The examiner also noted there was also no record of the Veteran having such a tremendously acutely traumatic event such as 400, 500 or 1000 pounds of frozen meat falling on him when he first sought care for his back pain in the 1986 time frame.  It was only after x-rays in December 1986 showed pars defect, spondylolisthesis that such a history came about.  The examiner noted there was no nexus to support a continued cervical spine disability stemming from his time in the service.  His neck did not become problematic until 10 to 15 years ago, per the Veteran's report.  The Veteran, in 1987, claimed that the event of boxes falling on him occurred June or July 1986.  However, the STR's in this same time frame made no mention of such an acute event.  Indeed, he denied any history of acute trauma in the December 1986 STR.  A bone scan five to six months after the alleged box-falling on him event was normal.  If he had sustained any acute bony injury to his spine in June or July 1986, then the bone scan would have been abnormal due to healing process in that bony area.  Therefore, the only condition he sustained in the service was chronical mechanical low back pain and this condition was not a cause for future development of degenerative arthritis, disc disease, etc.  Lumbar pathology (lumbar spondylosis, myofascial pain syndrome, back pain) does not cause the cervical spine to degenerate.  Spondylosis is an aging phenomenon and over 80 percent of people over the age of 40 have evidence of spondylosis on x-rays.  The Veteran had vague and nonspecific complaints of upper thoracic and cervical pain improved or resolved by stretching while in service.  This indicates a muscular type of problem, self-limiting in nature.  This, in conjunction with the lack of support for a nexus of a chronic neck disability after or stemming from the service, and the Veteran's own statement of time of onset of neck problems as well as that documented (as well as neck issues not being mentioned) in the post-service medical records supports the opinion that those complaints documented do not support a premise that his current neck condition was caused by those symptoms.  The examiner noted the Veteran's neck disorder was not caused or aggravated by his service-connected psychiatric disorder because, from a biomechanical or physiological basis, psychiatric conditions do not cause the spine to develop degenerative changes.  

VA reviewed the claims file including the letters from the Veteran's treating chiropractor.  The VA examiner referred to a VA psychiatric examination claiming anxiety and tension contribute to the Veteran's neck symptoms.  However, the examiner stated that tension from anxiety does not cause arthritis- it may cause some transient neck stiffness but it does not cause arthritis.  The examiner also considered the private chiropractor's letter indicating the Veteran's neck disorder is due to an injury in service.  However, the examiner noted that there is nothing in the medical, non-chiropractic, credible, peer-reviewed literature that supports his comments.  The Veteran's back arthritis was never noted to be a risk factor for development of neck arthritis except for the fact that the aging process affects all areas of the body at the same time.  There is no study in the peer-reviewed credible medical literature that even suggests that a limp will cause neck arthritis.  

Additional private and VA treatment notes in the file dated in do not include an etiology opinion.  

Analysis

The evidence reflects that the Veteran has a current diagnosis of a cervical spine disorder diagnosed as spondylosis and degenerative joint disease.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current neck disorder was incurred in or otherwise related to his military service or in-service injury.

There is no medical evidence showing that the Veteran's current neck disorder existed during service.  See 38 C.F.R. § 3.303.  Though there is evidence of an injury in service when a large load of meat fell on him, there is no evidence of a chronic neck disorder in service.  The only complaints were pain in the neck relieved by stretching.  The December 2014 VA examiner specifically indicated the Veteran's pain in service was a muscular condition and that if he had injured his neck at that time, the bone scan would have shown the injury.  

In addition, the evidence does not show that a neck disorder was diagnosed during one year presumptive period for chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  The Board recognizes that during a July 1988 VA examination, the examiner found C6-C7 tenderness with full range of motion on physical examination; however, the Veteran reported he had recently lost his job due to an auto accident where he was rear-ended.  A June 1997 VA neurology note referred to a March 1997 cervical spine x-ray which was normal.  The next complaint of neck pain was not until December 2001.  During the December 2014 VA examination, the Veteran reported that his neck pain began 10 to 15 years ago, or at 1999 at the earliest.  The evidentiary gap between the Veteran's active service and the earliest medical evidence of a neck disorder weighs heavily against the Veteran's claim on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The only evidence which supports the Veteran's claim is that of the April 2013 and May 2014 statements from the Veteran's treating private chiropractor.  However, the examiner's only rationale was that the Veteran had no history of impairment or back problems prior to his service.  The chiropractor also stated that even with degenerative joint disease present, there is a likelihood of causative relation to the injury in service.  However, this statement does not indicate that "a likelihood" rises to the level of "as least as likely as not."  On the other hand, the December 2014 VA medical opinion considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's neck disorder was not caused by or related to his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The VA examiner's conclusion was fully explained and consistent with the credible evidence of record.  The Board finds the December 2014 VA examiner's opinion is of significantly more probative value than the April 2013 and May 2014 private chiropractor's opinion as to whether the Veteran has a current cervical spine disorder due to an injury in service.  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that '[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.'  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also considered whether service connection for a cervical spine disorder was warranted on a secondary basis.  However, the only medical etiology evidence of record addressing this contention are the September 2008, October 2011, and December 2014 VA examination reports, indicating that it is less likely than not that the Veteran's current neck disorder is caused or aggravated by service or service-connected back disability as lumbar pathology (lumbar spondylosis, myofascial pain syndrome, back pain) does not cause the cervical spine to degenerate.  The reports were based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  The Veteran has offered no medical opinion which contradicts the VA examiners' findings.

The Board has considered the Veteran's contentions and statements.  The Board finds that the Veteran is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  To the extent that the Veteran suggests in-service onset of any neck disorder shown during the appeal period or continuity of his neck pain symptoms since service, the Board finds that he is not credible because in October 2011 and December 2014 VA examination reports the Veteran stated that his neck pain did not begin until around 2000, and because any assertion of continuity of symptoms is simply incongruous with the normal clinical evaluation on separation examination in 1967 and the normal physical neck evaluations post service in 1997.  Therefore, the Veteran's statements have diminished probative value.

The Board has also considered the Veteran's statements made in support of his claim, including his assertions during his hearing that his neck disorder is attributable to his in-service injury or service-connected low back disability.  But he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his neck disorder and whether it was caused or aggravated by his service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Headaches

Factual Background and Analysis

The Veteran contends that his current headache and migraine disorder is secondary to medication prescribed for his service-connected low back disability, meaning caused or aggravated by it.  38 C.F.R. § 3.310(a) and (b).  

In an August 2013 letter, the Veteran specifically denied that his headache or migraine disorder is directly related to his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Indeed, his STRs contained few complaints of a headache disorder.  In a June 1985 record, the Veteran complained of headaches and blurred vision.  The Veteran was treated with new glasses.  In July 1985, the Veteran complained of a sinus headache. 

The first post-service evidence of a headache disorder is a January 1991 VA examination report in which the Veteran complained of headaches.  In a May 1992 VA progress note, the Veteran complained of a history of migraines.  The examiner noted he had been involved in two accidents with head injuries.  In an undated VA neurology consultation, the Veteran reported headaches since 1986 or 1987 since his back injury in service.  In a June 1997 VA neurology consult note, the Veteran complained of tension type headache since his discharge from service.  He reported headaches occurred four to five times per week.  VA progress notes dated in October 1999 include complaints of headaches.  In a July 2000 VA progress note, the Veteran denied headaches.  In September 2000 and May 2001 VA progress notes, the Veteran complained of dizziness and major headaches.  During a March 2003 VA neurology consultation, the examiner noted the Veteran had a history and diagnosis of basilar migraines.  The Veteran reported the episodes started six or seven years prior.  The examiner noted that basilar artery migraines are characterized by vertiginous sensation ataxia and slurred speech; however, these symptoms can also be related to classic migraine headaches as well.  He reported signs of brainstem dysfunction when these headaches start.  The physician noted that he also reported common migraine headaches which were more frequent and he may be developing some analgesic rebound headaches as well.  

An April 2004 VA progress note indicated the Veteran complained of headaches after a head injury in which he was hit in the head with a 2x4.  A September 2004 VA progress note stated the Veteran complained headaches which were attributed to his cerebral aneurysm.  

In an October 2007 VA neurology consultation, the examiner noted that the Veteran was known to have basilar migraines for more than seven years now.  He had angiography done in 1999 that showed a 2 mm aneurysm that was followed later on with a CT angiogram.  The last CT angiogram was in March 2004 and the size of the aneurysm was stable at that time.  The Veteran did recently have an MRI done of the brain in August 2005 and it did not show any presence of aneurysm in the brain.  The Veteran described that he had three weeks ago an episode of migraine starting with pain in his neck going to both temples; it was a throbbing pain and after probably an hour his left eye closed, and he had a dizzy spell for at least two days.  The headache was 9 out of 10 and he had some nausea but no vomiting.  The Veteran took ibuprofen like a rescue medication and he stated the entire headache was gone after only three weeks.  This reportedly was the second episode that happened that year.  When he was in Iowa, he was headache free for two years.  The Veteran said that in his family, his mother's sister had migraine headaches, but nobody had complicated migraines.  His daughter was 20 years old and she started having migraines since she was 15 years old, but not any neurological symptoms associated with that.  The assessment indicated a classic picture of basilar migraine type with a positive family history for migraines and on topiramate medication and ibuprofen as a rescue medication.

In July 2006 the Veteran was hospitalized for chest pain.  At that time, the Veteran reported a history of mild headaches, but none in the last 8 months.  He was noted to have a history of anterior communicating aneurysm and chronic back pain.  The physician noted the Veteran complained of headaches and back pain since admission.  In an August 2007 VA progress note, the Veteran complained of having a cold and headaches for three days.  The headaches were noted as throbbing in nature over the sinuses and neck.  The diagnosis was acute sinusitis.  

An October 2007 VA progress note indicated the Veteran had a known history of migraine headaches.  In a February 2008 VA treatment note, the examiner noted that the Veteran had a daily headache in addition to his migraines.  The examiner noted that the Veteran admitted to using excessive amounts of ibuprofen.  The examiner informed him of the potential for rebound headaches with overuse.  The examiner noted the Veteran's daily headache may also be attributed to daily use of his acetaminophen (hydrocodone/acetaminophen).  

During a September 2008 VA examination, the Veteran complained of migraine headaches for the last 15 to 20 years.  He reported some degree of a headache at least three to four times a week.  He claimed that he could experience severe headaches up to four times per year that were incapacitating with vertigo, nausea, and vomiting.  He also described severe headaches that could last four to 10 days in duration.  He reported missing multiple days from work for the past year secondary to his headache condition.  Veteran was on numerous pain medications including hydrocodone, Topamax, amitriptyline, Lodine, Imitrex, and methadone for pain management.  After a physical examination, the examiner determined that the Veteran's cervical spine disease was less likely as not caused by, a result of, or aggravated by his service connected lumbar spine disability.  The examiner stated that the Veteran's lumbar spine condition is a separate entity and he could provide no medical basis by which to support that his service-connected lumbar spine condition in any way caused or permanently aggravates his migraine headache condition.

During a May 2009 VA examination, the examiner determined the Veteran's migraine headaches were less likely as not secondary to or permanently aggravated by the medications prescribed for service-connected conditions specifically the pain medications for his back disability.  The Veteran's VA medical records were reviewed at length dating back to 1998.  The presence of migraine headaches, notably basilar migraines, was well established since onset of care in 1998.  However the Veteran asserted he did not require daily opiate use to alleviate the low back condition until approximately 2004 or 2005.  Thus, the diagnosis of migraines was made prior to the use of the pain medications used for his service-connected low back condition.  In addition, a review of the medical literature showed no evidence that any of the Veteran's prescribed medications, including those used for his low back condition, play a role in the etiology or pathogenesis of migraine headaches. 

In a June 2009 statement, the Veteran continued to assert that although he had had headaches for several years, he had not had nearly this many such problems for years.  He began using different medications for his back for many years and his headaches had worsened over the past number of years also.

The Veteran testified before a Decision Review Officer in June 2009.  At that time, he reported that he had had migraines for a long time, but they had worsened to the point where he had a headache or a migraine every day.  He stated that his doctor, on at least three occasions, told him that he needed to be very careful with the methadone because it would trigger migraines.  

During a February 2010 VA examination, the Veteran asserted he had some form of headache daily.  He also got migraines, which were different from his daily headaches and started at the back of the neck and moved up over his head to the temple.  He reported that they started to get worse over the last five years.  The Veteran stated that he fell off a ladder 15-20 years ago when he worked for an automotive warehouse and that was when the dizzy spells (room spinning) associated with the headaches began and was the reason that he fell off the ladder.  He reported that his daily headaches really started when he was on methadone.  He was put on this for back pain.  He had a trigger point injection for his headaches and felt that this was helpful.  After review of the claims file and physical examination, the examiner noted diagnoses of basilar artery migraine headaches with sinus disease, analgesic rebound headaches, and muscle tension headaches.  The examiner noted that there was no medical evidence supporting an association with migraine headaches and degenerative disease of the lumbar spine.  The Veteran had other noted causes of his headaches separate from his migraine headaches (analgesic rebound headaches, muscle tension headaches, and some evidence of sinus disease noted on MRI study 2008).  None of these types of headaches was currently associated with lumbar anterolisthesis.  

VA progress notes dated from November 2009 to April 2010 indicated the Veteran reported that he has a history of headaches for over 20 years, worsened over time after a fall 15 years ago.  The examiners noted an assessment of rebound headaches. 

During an October 2010 VA examination report, the examiner noted diagnoses of analgesic rebound headaches and migraine headaches.  The examiner indicated that the Veteran had headaches noted in the service noted to be sinus in nature with associated findings of middle ear abnormalities in January 1986.  Also, he was noted to have daily headaches for three weeks in June 1985 thought to be associated with a change in his glasses prescription.  Service medical records do not support service history of migraines or of analgesic rebound headache.

During a November 2012 VA examination, the examiner noted that discussions with a neurologist indicate that the Veteran has two kinds of headaches.  He has migraine headaches since he was a child, this was noted in his records in his neurologist's notes on more than one occasion.  He also has chronic daily headache.  He does not take any medications on a regular basis anymore that are causing rebound headaches.  The most likely reason the Veteran had morning headaches was non-compliance with his sleep apnea treatment; he started the night out with his mask on but then pulled it off shortly after he fell asleep.  Currently he was taking propranolol for migraines and max-alt for migraines, but nothing for chronic daily headache.  Per previous report, he had had headaches since his teens.  In about 2004 he started getting migraines (self-diagnosed) 'once in a blue moon.'  Then in 2005, the headaches became daily in nature 'per neurologist's report.'  Chronic daily headaches appeared to have tension type component and seemed to stem from the neck and shoulder discomfort.  The examiner determined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected disability.  The Veteran had multiple reasons for chronic daily headache and medication use had changed so that headache was not likely to stem from this use.  He was unable to be compliant with his sleep apnea therapy which was a common reason for chronic morning headache.

In a January 2014 statement, the Veteran asserted that his daily headaches and/or migraines only began about 6 to 8 years earlier on a daily basis.  Up to that point he might have had three to four major episodes a year.  It was after he started taking methadone and Hydrocodone that the constant headaches and/or migraines began.  Now he was off methadone but the headaches and migraines had never stopped.  However, the medications he was still on could cause at minimum daily headaches, and some were known to cause migraines.  

During a May 2014 Board hearing, the Veteran asserted that because he was on hydrocodone for his back, the opiate caused his migraine headaches or rebound headaches.  He stated he had been on hydrocodone for at least 10 years.  He reported daily headaches of varying degree.  He claimed his treating physician had linked his migraines to his hydrocodone use. 

During a December 2014 VA examination, the examiner noted diagnoses of migraine headaches since the late 1990s, chronic daily headaches, and cervicogenic headaches.  He reported the onset of his headache problems "probably around 2000-2002 time frames".  He denied a head injury or injuring event to set them off immediately before the headaches started.  He had had headache problems prior to 2000, but they were rare.  He had a migraine or more severe headache around the time he had an abscessed tooth.  He also reported he may have had another episode of headaches related to dental problems.  His headaches resolved after the dental issue was treated.  From 2000 to 2002 he started getting headaches on a frequent basis, daily basis-mild annoying headaches and less frequently would get a severe headache-not his migraine headache.  The migraine headaches were "killer" and put him down and out.  He started getting the migraines around the same time period.  He claimed he had three different kinds of headaches on today's exam: annoying headaches-chronic daily headaches, severe headaches-cervicogenic headaches, and migraine headaches.  

After physical examination and review of the claims file, the examiner found the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  There was no indication of a chronic headache disability stemming directly from his time in the service.  The episodes of headaches mentioned in the STRs were related to short-lived, self-limited events without the development of a chronic headache disability.  The Veteran had a strong family history of migraine headaches.  He was diagnosed with migraine variant basilar migraine in the late 1990s when he presented with the dizziness, left eye symptoms, tinnitus and headaches.  He was not taking narcotics at the time.  There was no correlation between the headache condition and back pain issues from review of the available records.  His back pain became problematic, per review of the record, around 2005.  The migraine history was well-established long before 2005 to 2006 time frame.  He had an acute, self-limited sinus infection with headaches August 2007.  There is no evidence of a chronic sinusitis condition in the record, otherwise.  This singular sinus infection would not have been caused by the sinus infection he had in 1985 as there is no evidence of a chronic sinus disability stemming from the 1985 episode.  

The VA examiner determined that the chronic daily headaches and migraines were not caused by the back disability or attached conditions or treatment of these conditions.  Initially, the examiner noted that the Veteran had a strong family history of migraine headaches.  The examiner noted a thorough review of the claims file including VA treatment records.  During a February 2010 VA examination, he claimed that the daily headaches began with use of methadone for his back pain.  However, a May 2000 neurology note indicates he reported having two headaches a day and was not taking any narcotics at that time.  The headache frequency varied widely in all of the medical records.  In a March 2006 note, he reported taking Percocet for worsening back pain, but his headaches are much better since he left his prior job and his job stress was removed.  It appears that methadone was started in September 2006.  There had been no change in headache pattern nor was headache mentioned as a concern at all until August 2007 when he presented to the emergency room with a three day history of headaches and cold.  He was being treated for a sinus infection at that time.  He was seen for a migraine for 1.5 days in October 2007 with no mention of a chronic daily headache, although he was on methadone at that time.  A November 2007 primary care note indicated increasing frequency of migraine headaches over a year after starting methadone.  Prior to being on methadone, he would have periods of increased and decreased severity/frequency of migraines; this was the natural history of this condition.  There was no further mention of migraines in the primary care notes until June 2008, when he complained of a three day history of his typical migraine with symptoms consistent with the basilar migraines he has had since the 1990s.  There no mention of any chronic daily headache in this note.  He was seen in neurology again in July 2008.  He mentioned the migraine headaches and no other type.  During a September 2008 VA examination, the Veteran reported that he had some degree of headache three to four times a week and severe ones four times a year.  There was no evidence of any worsening beyond natural history of the migraines in this note with use of methadone.  There was also no mention of any chronic daily headache condition or a correlation between severity of back condition and change in migraine headache pattern.  A June 2009 neurology note indicated that his migraine headaches were stable for some time.  However, the following month, he saw a new primary care provider and claimed he was told that narcotic pain medications may trigger migraine headaches.  In October 2009, his primary care provider noted that he was claiming that he had increased headaches with increased neck pain.  In a November 2009 neurology note, the neurologist was now relating increased migraine headaches caused by neck tension (methadone no longer appears on the med list at this time).  He tapered off methadone the preceding month.  In spite of this, his migraine headache frequency was increasing.  During a February 2010 VA examination, the Veteran described some form of headache on a daily basis.  The daily headaches started at the back of the neck and traveled up over head to temples.  He believed the daily headaches were caused by the methadone.  He was thought to have an analgesic rebound headache, migraine headache, and tension headache at this time.  He reported to his examination to assess if his chronic daily headaches are due to methadone.  Again, the examiner noted that he stopped the methadone in October 2009.  To the extent that the Veteran reported his private chiropractor told him that his headaches are due to back problems or limping, the examiner found this was not supported by the credible medical literature as his neck disorder was not related to service or service connected disorder.  Taking all of the evidence into consideration, the chronic daily headache was not caused by the back condition or attached conditions or treatment of these conditions. 

Additional private and VA treatment notes in the file dated in do not include an etiology opinion.  

Based on the unfavorable opinion of the December 2014 VA examiner, whose opinion has a more extensive rationale and explanation (and in this case, therefore more ultimate probative value), than the treatment notes including a diagnosis of rebound headaches without sufficient supporting rationale, the Board finds that the overall weight of the evidence is against granting service connection for the headache and migraine disorder being claimed, including as secondary to medication for treatment of his service-connected low back disability.  The December 2014 VA medical examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's multiple diagnosed headache disorders including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches were not caused by or related to his active duty service.

The Board has considered the Veteran's statements made in support of his claim, including his assertions during his hearing that his headache and migraine disorder is attributable to his service-connected low back disability and treatment thereof.  But he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his headache disorder and whether it was caused or aggravated by his service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a headache disorder, including as secondary to the service-connected low back, resultantly must be denied.


ORDER

Entitlement to service connection for cervical spondylosis and degenerative joint disease (DJD) (a neck disorder), to include as secondary to residuals of back strain bilateral L5 lumbar spine spondylosis, degenerative changes at L2-3 and L3-4 with lumbar myofascial pain syndrome (a low back disability), is denied.

Entitlement to service connection for headaches, including basilar artery migraines, common migraines, mixed migraines, analgesic rebound headaches, tension headaches, sinus headaches, and cervicogenic headaches, is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


